— Judgment, Supreme Court, New York County (Frank Bayger, J.), entered on June 15,1983, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages only, without costs and without disbursements, unless plaintiff Virginia Cowart, within 20 days after service upon her attorneys of a copy of the order to be entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $2,500,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Virginia Cowart so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements.
*776After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sandler, J. P., Carro, Asch, Fein and Kassal, JJ.